Citation Nr: 1042393	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-38 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than December 4, 2004, 
for the award of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Michael D. Nilsson, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to October 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted the Veteran 
nonservice-connected pension and assigned an effective date of 
December 4, 2004, for that award.  The Veteran testified before 
the Board in July 2007.

In a February 2008 decision, the Board denied an effective date 
earlier than December 4, 2004, for the award of nonservice-
connected pension benefits.  The Veteran appealed that Board 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a December 2009 Court decision, a January 
2010 Judgment of the Court reversed the Board's February 2008 
decision and remanded the claim for readjudication in accordance 
with the December 2009 Court decision.  


FINDING OF FACT

The Veteran's initial claim for nonservice-connected pension was 
filed at the RO on May 14, 2003.  The competent evidence shows 
that the Veteran met the criteria to entitlement for 
nonservice-connected pension on May 14, 2003, because he was 
found to already have adenocarcinoma of the prostate gland at 
that time.   


CONCLUSION OF LAW

The criteria for an earlier effective date of May 14, 2003, for 
the grant of nonservice-connected pension have been met.  
38 U.S.C.A. §§ 5110, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.400 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA pension benefits are provided for a Veteran with honorable 
active military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war for 
a service-connected disability) who is permanently and totally 
disabled from a nonservice-connected disability not the result of 
the Veteran's willful misconduct and who meets certain annual 
income limitation requirements.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. § 3.3(a)(3) (2010).

For the purposes of pension, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 is a requisite.  Thus, 
nonservice-connected pension benefits may be assigned where the 
nonservice-connected disabilities schedular ratings are less than 
total when the disabled person is, in the judgment of the 
adjudicator, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a) (2010).    

Generally, the effective date of an award based on an original 
claim, a claim reopened after final disallowance, or a claim for 
increase, compensation, dependency and indemnity compensation, or 
pension shall not be earlier than the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2010).    

With regard to disability pension benefits, the effective date 
shall not be prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).  For a pension claim received after October 1, 
1984, the effective date will be the date of receipt of the 
claim.  However, if within one year from the date on which the 
Veteran became permanently and totally disabled, the Veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of the 
Veteran's own willful misconduct, was so incapacitating that it 
prevented him from filing a disability pension claim for at least 
the first 30 days immediately following the date on which the 
Veteran became permanently and totally disabled, the disability 
pension award may be effective from the date of receipt of claim 
or the date on which the Veteran became permanently and totally 
disabled, whichever is to the advantage of the Veteran.  
Extensive hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  
38 C.F.R. § 3.400(b)(1)(ii) (2010).   

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).    

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 
12 Vet. App. 413 (1999).    

The Veteran filed his initial claim for nonservice-connected 
pension on May 14, 2003.  The RO denied entitlement to 
nonservice-connected benefits in May 2004, June 2004, September 
2004, and December 2004 before finally granting entitlement to 
nonservice-connected pension benefits in February 2005, with an 
effective date of December 4, 2004.  There is no evidence of an 
earlier claim for nonservice-connected pension, and the effective 
date in this matter may not be prior to the date of receipt of 
the claim.  Thus, the Board must determine whether the Veteran is 
entitled to an effective date earlier than December 4, 2004, but 
not prior to May 14, 2003.   

VA and private medical reports dated from May 2003 to November 
2009 show that the Veteran received treatment for prostatic 
enlargement with prostatic calculi, nodular hyperplasia of the 
prostate, moderate urinary retention, urinary frequency, 
degenerative changes in the right shoulder joint and thoracic 
spine, levoscoliosis of the lumbar spine, concentric left 
ventricular hypertrophy, thickened aortic valve annulus and 
aortic root, moderate pulmonary hypertension, erectile 
dysfunction, bilateral inguinal hernia, status post hernioplasty 
rule out foreign body rejection of mesh, left hydrocoelectomy, 
and left renal cortical cyst.  An October 2004 ultrasound of the 
prostate showed rule out prostatic carcinoma.       

An August 2003 VA general examination showed that the Veteran had 
attained a college level of education, had managed his own rice 
mill, and had worked as a part-time mechanic.  He had been 
unemployed since 1990.  The examiner diagnosed him with prostatic 
enlargement, grade III, with prostatic calculi and moderate 
urinary bladder retention, bronchial asthma, arteriosclerotic 
heart disease, and mild degenerative changes of the right 
shoulder.

Pursuant to a May 2004 rating decision, the Veteran's nonservice-
connected disabilities considered for pension purposes included 
prostatic enlargement, grade III, with prostatic calculi and 
moderate urinary bladder retention, rated 10 percent; bronchial 
asthma, rated 0 percent; arteriosclerotic heart disease, rated 10 
percent; and mild degenerative changes of the right shoulder, 
rated 10 percent.  The combined rating for pension purposes was 
30 percent.  

A May 2003 X-ray of the spine showed minimal scoliosis of the 
thoracic spine.  In a June 2004 rating decision, the Veteran's 
scoliosis of the thoracic spine was rated 0 percent.  The total 
combined rating for pension purposes, to include his previously 
rated nonservice-connected disabilities, was 30 percent.  

In an August 2004 private medical report, the Veteran was shown 
to have neuropathy and chronic bronchial disease with moderate 
obstruction on pulmonary testing.  Pursuant to a September 2004 
rating decision, the Veteran's additional nonservice-connected 
disabilities considered for pension purposes included chronic 
obstructive pulmonary disease due to asthma, rated 30 percent, 
and neuropathy, rated 0 percent.  The total combined rating for 
pension purposes, to include his previously rated nonservice-
connected disabilities, was 50 percent.  

On a general VA examination in September 2004, the Veteran was 
diagnosed with mild degenerative changes of the right shoulder, 
prostatic enlargement, grade III, with prostatic calculi and 
moderate urinary retention, rule out prostatic malignancy, 
hypertensive arteriosclerotic heart disease, fibroid infiltrate 
of the right upper lung, intervertebral osteochondrosis with spur 
formation of the thoracic and lumbar spines, and scoliosis of the 
lumbar spine.  There was no clinical evidence of pulmonary 
hypertension or bronchial asthma.

In a December 2004 rating decision, the RO found that there had 
been no change in the Veteran's nonservice-connected disabilities 
except for osteodegenerative changes and mild scoliosis of the 
thoracic spine, which was increased from 0 percent to 20 percent.  
The new total combined rating for pension purposes, to include 
his previously rated nonservice-connected disabilities, was 60 
percent.  

The Veteran underwent transurethral resection of the prostate 
(TURP) for benign prostatic hyperplasia in November 2004.  A 
December 4, 2004, pathology report diagnosed the Veteran with 
adenocarcinoma of the prostate gland.  Based upon the severity of 
the Veteran's disability, the RO rated his adenocarcinoma 100 
percent, thus making him eligible for nonservice-connected 
pension benefits.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2010).

On VA genitourinary examination in November 2009, the Veteran was 
diagnosed with prostate carcinoma, status post TURP and radiation 
therapy, and erectile dysfunction due to prostate surgery.  

The Veteran submitted a May 2010 private medical opinion from a 
urologist in support of his claim.  The urologist stated that he 
had been practicing urologic surgery for 40 years.  The urologist 
reviewed the Veteran's claims file and noted that although the 
Veteran underwent TURP in November 2004 and that a December 2004 
pathology report diagnosed him with prostate cancer, the 
cancerous tissue removed from the Veteran obviously had existed 
in his body prior to its removal in 2004.  The urologist noted 
that the Veteran had a PSA level of 20 in October 2003, which 
indicated a 95 percent probability of cancer.  The urologist 
explained that normally in patients with a PSA level of 20, the 
cancer was likely to have been present for two to three years.  
The urologist acknowledged, however, that the Veteran's two 
transrectal ultrasound-guided biopsies in December 2003 and 
October 2004 had shown no cancer.  The urologist found that the 
most likely explanation for the contradictory test results was 
that the Veteran's transrectal ultrasound-guided biopsy tests 
failed to detect any cancer because such tests extracted tissue 
from the periphery of the growth being examined while a TURP 
extracted tissue from the central portion of the growth.  The 
urologist asserted that cancerous tissue usually appeared in the 
periphery of a growth and would be detected by a transrectal 
ultrasound-guided biopsy but that if cancerous tissue was 
concentrated in the center of the growth, a transrectal 
ultrasound-guided biopsy would be much less likely to detect it.  
Based on the Veteran's high PSA level in October 2003, the 
results of the TURP in 2004, and the differences between 
tranrectal ultrasound-guided biopsies and TURPs, the urologist 
concluded that the Veteran had prostate cancer for at least a 
year prior to the November 2004 TURP.  The urologist further 
elaborated that based on the medical evidence, it was likely that 
the Veteran had prostate cancer for two or three years prior to 
the November 2004 TURP and that it was therefore more likely than 
not that the Veteran had prostate cancer when he applied for 
nonservice-connected pension benefits on May 14, 2003.  

The Board finds the May 2010 private medical opinion from the 
urologist to be probative and persuasive in determining the date 
that the Veteran first had adenocarcinoma of the prostate.  The 
Board thus finds that there is a basis upon which to grant an 
effective date earlier than December 4, 2004, for the award of 
nonservice-connected pension benefits.  The Veteran continuously 
prosecuted his claim since filing that claim in May 2003.  
Moreover, there is competent medical evidence that although the 
Veteran was not formally diagnosed with adenocarcinoma of the 
prostate gland until his December 4, 2004, pathology report, he 
had more likely than not already had adenocarcinoma of the 
prostate when he filed his claim for nonservice-connected pension 
benefits in May 2003.  

In light of the foregoing, the Board finds that on May 14, 2003, 
when he filed his initial application for nonservice-connected 
pension benefits, the the Veteran already had adenocarcinoma of 
the prostate.  Therefore, the Board finds that the date the 
entitlement arose was the date the Veteran was diagnosed with the 
disability which met the criteria for nonservice-connected 
pension benefits, which was May 14, 2003, despite that the 
diagnosis of the adenocarcinoma was arrived at on a later date.  
38 C.F.R. § 3.400 (2010).  

The Board finds that an effective date earlier than May 14, 2003, 
is not warranted because the evidence does not show that any 
claim, formal or informal, was received by VA prior to May 14, 
2003.  The Board finds that an effective date of May 14, 2003, is 
warranted.  Reasonable doubt has been resolved in favor of the 
Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date of May 14, 2003, for the award of 
nonservice-connected pension is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


